EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Kamkar on 22 July 2022.

The application has been amended as follows: 

	claim 29 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a multilayer glass stack vehicle windshield shaped to fit into a vehicle windshield frame comprising an external-facing glass layer comprising borosilicate, and internal-facing glass layer and an adhesive interlayer between the glass layers.  The multilayer glass stack comprising a viewing area with an optical distortion of less than about 250 millidiopters and has at most a 10% chance of failure with an impact of 2 J.
	Mannheim Astete (WO 2018/122769 A1) represents the closest prior art.  Mannheim Astete is directed to a laminated glazing comprising inner and outer glass layers bonded together with an adhesive interlayer where the outer layer is formed of borosilicate glass.  However, Mannheim Astete do not teach the optical distortion and chance of failure with an impact of 2 J.  The laminated glazing of Mannheim Astete is designed to be a flexible yet strong substrate with borosilicate glass selected for the outer layer due to its extreme hardness and resistance to breakage (page 6).  However, the thickness of the borosilicate glass layer of Mannheim Astete is selected to balance the hardness/resistance to breakage (e.g. as seen by resistance to stone chips) and weight savings.  As such, the examiner agrees with the applicant (see paragraph bridging pages 9 and 10 in the reply filed 14 June 2022) that the laminate of Mannheim Astete cannot be said to inherently have a 10% chance of failure with an impact of 2 J, particularly when configured to have a viewing area having an optical distortion of less than 250 millidiopters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787